United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1470
                                   ___________

Gelana Amente,                         *
                                       *
            Petitioner,                *
                                       *
      v.                               * Petition for Review of an
                                       * Order of the Board of
John Ashcroft, Attorney General of the * Immigration Appeals.
United States of America,              *
                                       *     [UNPUBLISHED]
            Respondent.                *
                                 ___________

                             Submitted: February 3, 2004

                                 Filed: February 25, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Gelana Amente, a citizen of Ethiopia, petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial
of Mr. Amente’s application for asylum, withholding of removal, and relief under the
Convention Against Torture. After careful review of the record, we deny the petition
because the evidence does not compel reversal. See Navarijo-Barrios v. Ashcroft,
322 F.3d 561, 562 (8th Cir. 2003). The incidents about which Mr. Amente testified
did not rise to the level of persecution, see Regalado-Garcia v. INS, 305 F.3d 784,
787-88 (8th Cir. 2002); Safaie v. INS, 25 F.3d 636, 640 (8th Cir. 1994), and the
government presented relevant evidence of changed conditions in Ethiopia, see
Perinpanathan v. INS, 310 F.3d 594, 599 n.1 (8th Cir. 2002). We also conclude that
Mr. Amente’s claims for withholding of removal and relief under the Convention
Against Torture fail. See Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999)
(denial of withholding of removal was proper where asylum was properly denied,
because withholding-of-removal standard is more onerous); 8 C.F.R. § 208.16(c)(2)
(2002) (burden of proof is on applicant to establish it is more likely than not he would
be tortured upon removal to proposed country).

      Accordingly, we deny the petition.

SMITH, Circuit Judge, dissenting.
                    ______________________________




                                          -2-